PER CURIAM.
The Department of Health and Rehabilitative Services (HRS) seeks certiorari review of an order denying its motion to dismiss an amended complaint filed in circuit court by Maximus, Inc. Count I of the amended complaint seeks relief and damages against HRS based upon an alleged breach of contract. HRS moved to dismiss Count I of the amended complaint on the grounds that a dispute resolution clause in the contract between the parties governed the manner in which all disputes relating to the performance and administration of the contract are to be resolved. We conclude that the trial court erred in denying HRS’ motion and grant the petition for writ of certiorari.
The dispute resolution clause in this case is identical to the dispute resolution clause at issue in State, Dep’t of Health and Rehabilitative Serv. v. E.D.S. Fed. Corp., 631 So.2d 353 (Fla. 1st DCA 1994). This case is controlled by State, Dep’t of Health and Rehabilitative Serv. v. E.D.S. Fed. Corp. Therefore, based on that decision, we grant the petition for writ of certiorari, quash the order of the circuit court and remand with directions to the circuit court to grant HRS’ motion to dismiss Count I of the amended complaint.
SMITH, ALLEN and DAVIS, JJ., concur.